[Cite as State v. Haynesworth, 2018-Ohio-4519.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 106671



                                           STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                RONZELL D.A. HAYNESWORTH

                                                               DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED



                                     Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                          Case Nos. CR-16-609380-B and CR-17-613080-A

        BEFORE:          Jones, J., E.A. Gallagher, A.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: November 8, 2018
ATTORNEY FOR APPELLANT

Gregory T. Stralka
6509 Brecksville Road
P.O. Box 31776
Independence, Ohio 44131


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

BY: Kelly Needham
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, SR., J.:

        {¶1}    Defendant-appellant,     Ronzell   Haynesworth   (“Haynesworth”),   appeals   his

convictions in two cases. For the reasons that follow, we affirm.

        {¶2} In Cuyahoga C.P. No. CR-16-609380-B, Haynesworth was charged with one count

of aggravated robbery with a three-year firearm specification. As part of his plea deal with the

state of Ohio, Haynesworth agreed to plead guilty to robbery with a three-year firearm

specification, make a post-plea statement with regard to the circumstances of the crime, and

testify truthfully at his codefendant’s trial.

        {¶3} During his change of plea hearing, counsel for Haynesworth requested a court

psychiatric report prior to the sentencing hearing.     Counsel stated that Haynesworth had a
“number of different issues” with respect to his prior military service and counsel thought it

“would be important for the court to understand that.”

         {¶4} In Cuyahoga C.P. No. CR-17-613080-A, Haynesworth was charged with two counts

each of aggravated burglary, aggravated robbery, kidnapping, and improper discharge of a

firearm at or into a habitation. All counts contained one- and three-year firearm specifications.

After plea negotiations, Haynesworth pleaded guilty to one count each of aggravated burglary

and aggravated robbery with three-year firearm specifications; and two counts of kidnapping and

one count of improper discharge of a firearm at or into a habitation with no firearm

specifications.

         {¶5} A subsequent sentencing hearing was held and Haynesworth was sentenced on both

cases.     The trial court considered the court psychiatric clinic’s report and sentenced

Haynesworth to a total of 11 years in prison.

         {¶6} Haynesworth filed a notice of appeal and raises two assignments of error for our

review. Further facts will be discussed under the assignments of error.

         I. The trial court erred when it accepted appellant’s guilty plea without first
         determining the extent of his psychiatric disorder and the effect it had on his
         ability to understand the consequences of his plea.

         II.   Appellant was denied his right to effective assistance of counsel by the failure

         to request an expert evaluation concerning the competency of appellant prior to

         entering his guilty plea.

         {¶7} In the first assignment of error, Haynesworth argues that the trial court erred when it

accepted his guilty plea without first determining the extent of his psychiatric disorder and what

affect that disorder had on Haynesworth’s ability to understand the consequences of his plea.

         {¶8} “When a defendant enters a plea in a criminal case, the plea must be made
knowingly, intelligently, and voluntarily.     Failure on any of those points renders enforcement of

the plea unconstitutional under both the United States Constitution and the Ohio Constitution.”

State v. Engle, 74 Ohio St. 3d 525, 527, 660 N.E.2d 450 (1996). Crim.R. 11(C)(2) governs the

acceptance of guilty pleas in felony cases. It provides:

          (2) In felony cases the court may refuse to accept a plea of guilty or a plea of no
          contest, and shall not accept a plea of guilty or no contest without first addressing
          the defendant personally and doing all of the following:

          (a) Determining that the defendant is making the plea voluntarily, with
          understanding of the nature of the charges and of the maximum penalty involved,
          and, if applicable, that the defendant is not eligible for probation or for the
          imposition of community control sanctions at the sentencing hearing.

          (b) Informing the defendant of and determining that the defendant understands the
          effect of the plea of guilty or no contest, and that the court, upon acceptance of the
          plea, may proceed with judgment and sentence.

          (c) Informing the defendant and determining that the defendant understands that
          by the plea the defendant is waiving the rights to jury trial, to confront witnesses
          against him or her, to have compulsory process for obtaining witnesses in the
          defendant’s favor, and to require the state to prove the defendant’s guilt beyond a
          reasonable doubt at a trial at which the defendant cannot be compelled to testify
          against himself or herself.

          {¶9} The underlying purpose of Crim.R. 11(C) is to convey information to the defendant

so that the defendant can make a voluntary and intelligent decision regarding whether to plead

guilty.    State v. Ballard, 66 Ohio St. 2d 473, 479-480, 423 N.E.2d 115 (1981). To determine

whether the trial court has satisfied its duties under Crim.R. 11(C)(2), reviewing courts

distinguish between constitutional rights and nonconstitutional rights. State v. Veney, 120 Ohio

St.3d. 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 14-21. The trial court must strictly comply

with the requirements of Crim.R. 11(C)(2)(c) relating to the waiver of constitutional rights. Id.

at ¶ 18. “Substantial compliance” is sufficient for the nonconstitutional aspects of Crim.R.

11(C)(2). Id. at ¶ 14; State v. Nero, 56 Ohio St. 3d 106, 108, 564 N.E.2d 474 (1990), syllabus.
“Substantial compliance” means that under the totality of the circumstances the defendant

subjectively understands the implications of his or her plea and the rights he or she is waiving.

Nero at id.    Even if a trial court makes an error in attempting to comply with Crim.R.

11(C)(2)(a), there is still substantial compliance if it appears from the record that the defendant

appreciated the effect of his or her plea and his or her waiver of rights. State v. Thomas, 8th

Dist. Cuyahoga No. 94788, 2011-Ohio-214, ¶ 13, citing State v. Caplinger, 105 Ohio App. 3d
567, 572, 664 N.E.2d 959 (4th Dist.1995).         Additionally, even if the trial court does not

substantially comply, a defendant must generally show prejudice before a plea will be vacated for

an error involving Crim.R. 11(C)(2) when nonconstitutional aspects of the colloquy are at issue.

Veney at ¶ 17. To demonstrate prejudice in this context, the defendant must show that the plea

would not have otherwise been entered. Id. at ¶ 15.

       {¶10} Haynesworth has not alleged a specific violation of Crim.R. 11(C)(2). Instead,

Haynesworth contends that given the statements he made regarding his mental health during the

plea colloquy, the trial court could not properly conclude that his plea was knowingly,

intelligently, and voluntarily made without first ordering a mental health evaluation to ensure that

he had the mental capacity to enter a plea.

       {¶11} This court has held that the mere fact that a defendant suffered from a mental

illness or was taking psychotropic medication under medical supervision when the defendant

entered a guilty plea is not an indication that the plea was not knowing and voluntary, that the

defendant lacked mental capacity to enter a plea, or that the trial court otherwise erred in

accepting the defendant’s guilty plea. State v. McClendon, 8th Dist. Cuyahoga No. 103202,

2016-Ohio-2630, ¶ 16; see also State v. Ketterer, 111 Ohio St. 3d 70, 2006-Ohio-5283, 855
N.E.2d 48, ¶ 71 (“The fact that a defendant is taking * * * prescribed psychotropic drugs does
not negate his competence to stand trial.”).

       {¶12} A trial court “is not required to order an evaluation of a defendant’s mental health

every time the issue is raised.” McClendon at ¶ 17, citing State v. Bowen, 8th Dist. Cuyahoga

Nos. 70054 and 70055, 1996 Ohio App. LEXIS 5612 (Dec. 12, 1996). This court has held that

a person who suffers from mental illness or takes psychotropic drugs may be able to understand

the charges against him or her and assist in his or her defense. McClendon at id., citing State v.

Robinson, 8th Dist. Cuyahoga No. 89136, 2007-Ohio-6831; see also State v. Bock, 28 Ohio St. 3d
108, 502 N.E.2d 1016 (1986) (A defendant may be emotionally disturbed or even psychotic and

still be capable of understanding the charges against him or her and be able to assist counsel.).

       {¶13} A defendant is presumed competent to stand trial unless it is established that the

defendant is unable to understand the nature and objective of the proceedings or cannot assist in

his or her own defense. R.C. 2945.37(G); Robinson at ¶ 20, citing State v. Swift, 86 Ohio

App.3d 407, 411, 621 N.E.2d 513 (11th Dist.1993). “Therefore, a defendant’s * * * mental

instability does not establish incompetence for the purpose of negating a plea, which was

otherwise voluntarily, knowingly, and intelligently made.” McClendon at ¶ id., citing State v.

Prettyman, 8th Dist. Cuyahoga No. 79291, 2002-Ohio-1096.

       {¶14} In this case, Haynesworth argues that once he told the court he was not taking his

mental health medications, the trial court was obligated to make an additional inquiry to

determine his mental state and his ability to understand his change of plea. During the plea

colloquy in Case No. CR-16-609380-B, the following exchange occurred between the court and

Haynesworth:

       Court:   Do you have any physical or mental illnesses?

       Defendant: Yes, Your Honor.
Court:   What?

Defendant: I suffer from PTSD and social anxiety.

Court: When you are not in jail, are you prescribed medications for those mental
illnesses?

Defendant: Yes, Your Honor. * * * The medications I have are gabapentin, I
also am prescribed Paxil, Lyrica, and the third one I’m not sure of the name, but
[there] is a third one.

Court: Did you have those prescriptions, and were they in effect as of around the
time you were jailed?
Defendant: I did have the prescriptions. I — they were not in effect because I
was [incarcerated] at the jail.

Court:   Well, let me ask you this. What date were you arrested? August 29 or so?

Defendant: September 22nd.

Court: Around mid-September were you generally taking your medications or
not before you were arrested?

Defendant:   Before I was arrested, some of them, yes.

Court:   But some of them not?

Defendant: Yes.

Court: Now, since you’ve been in jail, have you been receiving any of your
mental health medications through the sheriff’s infirmary?

Defendant: My first month here I did receive Paxil for 30 days — for 25 days. I
stopped five days prior to its renewal.

Court: You stopped or they stopped it without your —

Defendant: Well, I declined to take it for two days, and they made me sign a
waiver for it if I wanted to start it back up. I would have to ask the nurse.

Court: But that was the Paxil only. Are you taking * * * everything else?

Defendant: No, I’m not.
       Court:      So, just to be clear then, in jail currently you are not
                         taking any of your   mental health medications?

       Defendant: Not currently, Your Honor.

       Court: Now, anything about the fact that you’re not taking those medications that
       interferes with your ability to think clearly here today?

       Defendant: No, Your Honor.

       Court: Do you believe you’re thinking clearly here today?

       Defendant: Yes, Your Honor.

       Court: And if during this hearing I say something that you don’t understand will
       you be certain to tell me that and ask me to either repeat it, explain it, or otherwise
       clarify it for you?

       Defendant: Yes, Your Honor.

       {¶15} The trial court then went through the rights that Haynesworth was giving up by

pleading guilty.     The court asked if Haynesworth understood each right and Haynesworth

answered “Yes, Your Honor.” The trial court outlined the possible sentences and asked if he

understood. Haynesworth answered, “Yes, Your Honor. I understand.”

       {¶16} After the plea colloquy, the state questioned Haynesworth about the robbery and

Haynesworth set forth the facts of the robbery he committed, as he had said he would do as part

of his plea agreement with the state. He also subsequently testified at his codefendant’s trial.

       {¶17} Thus, based on this record, the trial court did further inquire as to Haynesworth’s

mental health status and if the fact that he was not taking his prescribed medication had any

effect on his state of mind or ability to comprehend the proceedings.

       {¶18} During the plea hearing for Case No. CR-17-613080-A, the court again inquired

whether Haynesworth had any “physical or mental impairment.” Haynesworth stated he had a

physical impairment:
        Defendant: I have mental stints in my neck from receiving a broken neck. I
        broke my neck three times, your Honor.

        Court: Are you required to take any medication for that?

        Defendant: Yes.

        Court:   Have you been taking it in jail?

        Defendant: They do not offer it here in the county facility, your Honor.

        Court: What are you supposed to take?

        Defendant: I’m supposed to take Percocet.

        Court:   So pain killers?

        Defendant: Pain killers, yes, Your Honor.

        Court: Is there anything about not having that medication for the stints in your
        neck that interferes with your ability to think clearly here today?

        Defendant: No, Your Honor.

        Court: Do you believe you’re thinking clearly here today?

        Defendant: Yes, Your Honor.

        {¶19} Notably, Haynesworth did not mention any mental health issues during this plea

hearing.

        {¶20} At Haynesworth’s first plea hearing, he acknowledged that he was taking only

some of his medications before his arrest. He took Paxil for the first few weeks he was in jail,

but voluntarily stopped taking the medication. Haynesworth told the court that his not taking

that medication did not interfere with his ability to think clearly at the time of the plea and that he

was, in fact, thinking clearly at that time.

        {¶21} During the second plea hearing, Haynesworth did not mention any mental

conditions; instead he told the court that he was prescribed Percocet related to neck pain, but was
not currently taking the medicine.     Haynesworth does not allege that his inability to procure

Percocet while in jail interfered with his ability to think clearly; he stated he was thinking clearly

at the time of his second plea.

       {¶22} In both cases, the record indicates that Haynesworth understood the nature and

consequences of his plea. No evidence has been presented establishing that Haynesworth was

unable to understand the nature and objective of the proceedings or could not assist in his

defense. In fact, one could conclude that Haynesworth assisted in his defense by placing a

statement on the record against his codefendant as part of his plea in case number

CR-16-609380-B.

       {¶23} The record demonstrates that the court complied with Crim.R.11(C).

Haynesworth has failed to show that his mental condition or the medications he was not taking at

the time of his pleas affected his judgment or ability to understand his plea or the proceedings.

Moreover, there is nothing in the transcript that indicates that Haynesworth did not understand

the implications of his pleas and the rights he was waiving by pleading guilty.

       {¶24} Accordingly, the first assignment of error is overruled.

       {¶25} Under his second assignment of error, Haynesworth claims that he was denied

effective assistance of counsel. In order to substantiate a claim of ineffective assistance of

counsel, Haynesworth must show “(1) deficient performance by counsel, i.e., performance falling

below an objective standard of reasonable representation, and (2) prejudice, i.e., a reasonable

probability that but for counsel’s errors, the proceeding’s result would have been different.”

State v. Perez, 124 Ohio St. 3d 122, 2009-Ohio-6179, 920 N.E.2d 104, ¶ 200, citing Strickland v.

Washington, 466 U.S. 668, 687-688, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v.

Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the syllabus.
The defendant has the burden of proving his counsel rendered ineffective assistance. Perez at ¶

223.

       {¶26} Haynesworth asserts that his trial counsel’s failure to request a competency

evaluation prior to his entering his guilty pleas prejudiced him. We find, however, that there is

nothing in the record to show that this prejudiced Haynesworth. There was no indication that

Haynesworth was not competent; counsel indicated that he wanted Haynesworth evaluated by the

court psychiatric clinic prior to sentencing so the court could understand Haynesworth’s issues

with respect to his previous overseas military service.

       {¶27} Haynesworth has not shown that his trial counsel was ineffective for failing to

request a competency evaluation prior to his plea, and there is nothing in the record to indicate

that the results would have been different had this been done.

       {¶28} The second assignment of error is overruled.

       {¶29} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s convictions having been affirmed,

any bail pending appeal is terminated.       Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.
LARRY A. JONES, SR., JUDGE

EILEEN A. GALLAGHER, A.J., and
EILEEN T. GALLAGHER, J., CONCUR